Citation Nr: 0019450	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, continued the denial of service connection for deviated 
nasal septum, post operative.

In his appellate brief, filed in April 1999, the appellant's 
representative alleged that the initial rating decision, 
dated in March 1947, that denied the appellant's claim for 
service connection for deviated nasal septum, constituted 
clear and unmistakable error (CUE).  This issue has not 
previously been considered by the RO.  Accordingly, this 
issue is referred to the RO for development as appropriate.


FINDINGS OF FACT

1.  In March 1993, the RO issued a rating decision that 
continued the denial of the veteran's claim for service 
connection for deviated nasal septum.  Thereafter, the 
veteran filed a timely notice of disagreement regarding this 
decision.  

2.  In November 1993, the RO issued a statement of the case 
addressing its March 1993 rating decision.  Although he was 
provided his appellate rights, the veteran did not perfect 
his appeal of this decision.

3.  No competent medical evidence has been presented since 
the March 1993 rating decision which is relevant to or 
probative of an aggravation or incurrence of a deviated nasal 
septum during the veteran's active duty service and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision of the RO denying service 
connection for deviated nasal septum is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the RO's March 1993 rating 
decision denying service connection for deviated nasal septum 
is not new and material, and the veteran's claim for service 
connection for deviated nasal septum has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens. See Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Absent a finding of an 
increase in severity of the preexisting condition, the 
veteran is not entitled to the presumption of aggravation. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If the newly presented evidence is not 
"new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156 (1999).

Second, if new and material evidence has been presented, it 
must be determined, immediately upon reopening the claim, 
whether the reopened claim is well grounded pursuant to 38 
U.S.C. § 5107(a) based upon all the evidence and presuming 
its credibility.  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is, however, not necessary to remand 
this claim because no prejudice to the veteran results from 
the Board's consideration of this claim.  He was provided 
notice of the applicable laws and regulations regarding new 
and material evidence, including 38 C.F.R. § 3.156. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

The last final denial of the veteran's claim of service 
connection for deviated nasal septum was by the RO's rating 
decision dated in March 1993.  In August 1993, the veteran 
filed a notice of disagreement regarding the RO's March 1993 
rating decision.  A statement of the case was then issued by 
the RO in November 1993.  However, the veteran did not file a 
substantive appeal of this decision, and it became final. 
38 U.S.C.A. § 7105(c) (West 1991).

The basis for the RO's March 1993 rating decision was that 
new and material evidence had not been submitted indicating 
that the veteran's deviated nasal septum was other than a 
constitutional or developmental abnormality, which existed 
prior to service and was not aggravated therein.  
Specifically, the RO's November 1993 statement of the case 
indicated the following:

Your nasal condition noted in service was 
one of a constitutional and developmental 
abnormality and not a disability under 
the law.  Without any indication of 
trauma noted during service the 
indication of a constitutional or 
developmental abnormality is shown.  Your 
current surgery will be considered 
remedial to correct your constitutional 
condition and not considered to have been 
aggravated by service.  

Pursuant to 38 C.F.R. § 3.303(b) (1999), congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  No disability 
resulting from a congenital or developmental defect may be 
service connected. Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  In view of the regulatory bar to consideration of 
congenital disorders for service connection, the veteran's 
claim for service connection for deviated nasal septum has 
been denied due to the lack of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  More specifically, there is a 
lack of entitlement under the law to service connection for 
the veteran's deviated nasal septum unless the evidence shows 
that it was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect. See VAOPGCPREC 82-90 (O.G.C. 
Prec. 82- 90).  This relates primarily to the second of the 
three elements of a well-grounded claim for service 
connection.  (A claim for service connection for a disorder 
typically involves three issues or "elements":  (1) a 
current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)). 

In this case, the Board will consider whether evidence 
submitted since the RO's March 1993 rating decision is new 
and material to reopen the claim.  Since the March 1993 
rating decision, the veteran has submitted essentially only 
two types of evidence: (1) lay evidence consisting of 
statements from the veteran, and (2) post service medical 
records of treatment.

The veteran's own lay statements are not new because they 
merely repeat claims already decided by the RO.  
Specifically, the veteran has re-alleged that the inservice 
submucosa resectioning of his deviated nasal septum 
aggravated this condition severely. Cf. 38 C.F.R. 
§ 3.306(b)(1) (1999) (The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.).  This allegation, however, was 
previously considered by the RO herein.  Therefore, the Board 
concludes that the lay statements in support of veteran's 
claim to reopen are merely cumulative, and not new. 

The statements of the veteran also provide no medical 
evidence to indicate that he suffers from any deviated nasal 
septum disorder, which is not congenital or developmental in 
nature or which was aggravated beyond the normal course of 
this condition during the veteran's active duty service.  
Although he is competent to testify as to observable 
symptoms, or the lack thereof, he is not competent to provide 
evidence or opinion that the lack of earlier observable 
symptoms indicate that later diagnosed disability was not a 
congenital or developmental deformity. Cf. Savage, 10 Vet. 
App. at 497.  Furthermore, the veteran, as a lay person, is 
not competent to provide evidence requiring medical 
expertise. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. West, 10 Vet. App. at 495; see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) for the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  Thus, while lay statements and testimony are 
competent to establish the occurrence of an injury, they are 
not competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

The veteran has also submitted numerous post service medical 
records in support of his attempt to reopen.  As these 
records were not before the RO when it last denied the 
veteran's claim for service connection for a deviated nasal 
septum, this evidence is "new."  The Board now considers 
whether the identified evidence is "material" in the sense 
of being relevant to and probative of the issues at hand in 
this case, i.e. whether the veteran suffers from a deviated 
nasal septum disorder, which is not congenital or 
developmental in nature or which was aggravated beyond the 
normal course of this condition during the veteran's active 
duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is material to the issues at hand herein.  This 
evidence consists primarily of records reflecting the 
veteran's current medical condition in the years following 
his active duty service.  As such, they do not relate to the 
issue at hand.  An August 1997 treatment report noted an 
impression of moderate deviated nasal septum to the right.  
There is no evidence showing that this condition was incurred 
or aggravated beyond the natural progress of the condition 
during the veteran's active duty service.  Medical records 
describing the veteran's current condition are not material 
to the issue of incurrence or aggravation during service and 
are not sufficient to reopen a claim for service connection 
based on new and material evidence.  Morton V. Principi, 3 
Vet. App. 508, 509 (1992).  Moreover, although the VA 
examination report, dated in June 1996, noted the veteran's 
narrative complaints of a "faulty repair of his nasal septum 
deviation while in the service," a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the March 1993 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's March 1993 rating decision denying service 
connection for a deviated nasal septum remains final.  See 
Hodge v. West, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a deviated nasal septum, but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 



	
ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a deviated 
nasal septum, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

